In an action to recover damages for personal injuries claimed to have been sustained by plaintiff in a fall into the space between a subway station platform and a subway train car, judgment dismissing the complaint at the close of plaintiff’s case on the ground that the notice of claim served pursuant to subdivision c of section 394a-1.0, of the Administrative Code of the City of New York was ■insufficient, unanimously affirmed, with costs. The notice of claim stated that *1004respondent negligently permitted an “ unusually wide and dangerous opening ” between the edge of the platform and the subway car to exist “ at or about Canal Street Station ” in the Borough of Manhattan, of the New York City Transit System, B. M. T. Division, without other or further specification of the place where the injuries were claimed to have been received. It is conceded in the record that the.Canal Street station of the New York City Transit System, B. M. T. Division, consists of three separate and distinct train levels, each level carrying trains of separate lines of the B. M. T. Division, each level with platforms to accommodate trains operated in two directions, running under different streets, and that the distance from one such station to another is almost three blocks. Such notice does not permit the municipal authorities to locate the place where appellant claimed the injuries were received and is not sufficient. Present — Nolan, P. J., Carswell, Sneed, Wenzel and Mac-Crate, JJ.